Case 20-33948 Document 955-1 Filed in TXSB on 03/08/21 Page 1 of 2




                           EXHIBIT A

             Fieldwood BSEE Decommissioning Estimates
 Case 20-33948 Document 955-1 Filed in TXSB on 03/08/21 Page 2 of 2




                 Fieldwood BSEE Decommissioning Estimates

 Lease         Type              P50           P70           P90        Deterministic
OCS
479    Pipelines Decom                 $0            $0            $0     $1,271,700
       Platforms Decom         $2,404,324    $4,233,714    $6,901,706             $0
       Platforms Site Clear     $601,868     $1,070,350    $2,076,224             $0
       Wells Decom             $2,539,456    $3,850,214    $5,748,429             $0
       Subtotal for Lease      $5,545,648    $9,154,278   $14,726,359     $1,271,700
G15740 Wells Decom                $65,052     $113,464      $183,730              $0
       Subtotal for Lease         $65,052     $113,464      $183,730              $0
G16455 Platforms Decom         $4,438,665    $4,889,277    $5,545,956             $0
       Platforms Site Clear     $141,388      $229,808      $452,872              $0
       Wells Decom                     $0            $0            $0      $582,669
       Subtotal for Lease      $4,580,053    $5,119,085    $5,998,828      $582,669
                 TOTALS:      $10,190,753   $14,386,827   $20,908,917     $1,854,369
